Case 7:20-cv-00465-JPJ-PMS Document 5 Filed 08/24/20 Page 1 of 3 Pageid#: 28




                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ROANOKE DIVISION

CHARLES ALLEN MOFFETT, JR.,                     )
                                                )
                   Petitioner,                  )      Case No. 7:20CV00465
                                                )
v.                                              )             OPINION
                                                )
HAROLD W. CLARKE,                               )      By: James P. Jones
                                                )      United States District Judge
                  Respondent.                   )
                                                )

      Charles Allen Moffett, Jr., Pro Se Petitioner.

      Petitioner Charles Allen Moffett, Jr., a Virginia inmate proceeding pro se,

filed this petition for a writ of habeas corpus, pursuant to 28 U.S.C. § 2254. He

challenges the September 2019 judgment of the Culpeper County Circuit Court

under which he stands convicted of drug offenses and sentenced to serve prison time.

Moffett also appears to challenge the validity of his detention around the same time,

related to his probation on a prior conviction. Upon review of the record, the court

concludes that the § 2254 petition must be summarily dismissed without prejudice,

because Moffett has not yet exhausted available state court remedies.

      Under 28 U.S.C. § 2254(b), a federal court cannot grant a habeas petition

unless the petitioner has exhausted the remedies available in the courts of the state

in which he was convicted. The exhaustion requirement is satisfied by seeking
Case 7:20-cv-00465-JPJ-PMS Document 5 Filed 08/24/20 Page 2 of 3 Pageid#: 29




review of the claims, throughout the state court system, to the highest state court

with jurisdiction to consider the claims. See O’Sullivan v. Boerckel, 526 U.S. 838,

845 (1999). This requirement may be met through a direct appeal, or the petitioner

can file a state habeas petition directly with the Supreme Court of Virginia. Va.

Code Ann. § 8.01-654(A)(1). Whichever route he follows in exhausting state court

habeas remedies, a petitioner must ultimately present his claims to the Supreme

Court of Virginia and receive a ruling from that court before a federal district court

can consider them on the merits under § 2254.

       On the face of Moffett’s § 2254 petition, he states that he has not filed a direct

appeal of the Culpeper County Circuit Court’s judgment. State court records

available online support this statement. Instead, Moffett indicates, he has raised his

current claims in a state habeas corpus petition in the Supreme Court of Virginia.

He reports that his state petition is currently pending, and state court records online

bear out this fact. Because that state habeas proceeding has not concluded, Moffett

has not yet exhausted all available state court remedies as required under § 2254(b)

before this court could grant the relief he seeks. Therefore, the court must dismiss

his § 2254 petition without prejudice.1 See Slayton v. Smith, 404 U.S. 53, 54 (1971)




       1
          Moffett is advised that if he is dissatisfied with the outcome after he has exhausted
his available state court remedies, by receiving a ruling from the Supreme Court of Virginia
on his habeas claims, he may file another § 2254 petition in this court at that time.
                                              -2-
Case 7:20-cv-00465-JPJ-PMS Document 5 Filed 08/24/20 Page 3 of 3 Pageid#: 30




(finding that § 2254 habeas petition must be dismissed without prejudice pending

state court’s opportunity to address petitioner’s habeas claims).

      A separate Final Order will be entered herewith.

                                               DATED: August 24, 2020

                                               /s/ James P. Jones
                                               United States District Judge




                                         -3-
